Opinion issued June 13, 2002 
 



 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00545-CV
____________

IN RE OWEN BEAL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel respondent, judge of the 338th District
Court, Harris County, Texas, to rule on his motion for entry of a judgment nunc pro
tunc in cause numbers 786811 and 786812.  Relator asserts that he filed such a
motion in the district court, and that a copy of same is attached to his petition for writ
of mandamus.  No such document is attached to the petition filed in this Court.
	There are three prerequisites for the issuance of a writ of mandamus by an
appellate court, namely:  (1) the lower court must have a legal duty to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided us with
a record that shows that he made any request of the respondent to perform a
nondiscretionary act that respondent refused.
	Moreover, the petition does not include a certificate of service.  See Tex. R.
App. P. 9.5.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.